Citation Nr: 1449052	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-39 386	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran served in the United States Army National Guard, with active duty for training (ADUTRA) from October 1958 to October 1961 and active duty from January to August 1962.  He then served in the Wisconsin Army National Guard until October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran filed a timely notice of disagreement (NOD) with a November 2011 rating decision that denied service connection for posttraumatic stress disorder (PTSD).  A statement of the case was issued in April 2014, but a substantive appeal is not associated with the record, and the claim was not certified for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A current neck disability, including degenerative arthritis of the cervical spine, is the result of an injury in active military service.

2.  A current back disability, including degenerative arthritis of the cervical spine, is the result of an injury in active military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability are met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a back disability are met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 1137; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background and Legal Analysis

Laws and Regulations

Under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303, a veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ADUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) . Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Analysis

The Veteran attributes his current cervical and lumbar spine disabilities to the 1958 grenade accident in ACDUTRA.  He specifically contends that he developed hearing loss and tinnitus as a result of the incident, for which VA granted service connection in 1961.  The Veteran asserts that he continued to experience neck pain and headaches after the explosion, that his back pain developed in the mid-1970s, and that he continues to experience neck and back pain.

The Veteran's recent medical history includes C4 and below spondylosis with trapezius pain (see January 3, 2007 VA rheumatology clinic record) and degenerative arthritis of the cervical spine and degenerative disease of the thoracolumbar spine (see February 2012 VA examination report).  Thus, the current disability requirement for service connection is clearly satisfied.  See Davidson, supra.

As to the second element of service connection, in-service incurrence, service treatment records do not discuss treatment for neck or back problems or residuals of a grenade explosion.  

Nevertheless, the Veteran has not contended that he received treatment for a neck or back disability during his service but, rather, that his disability developed years after his separation from service as a result of an in-service grenade explosion during basic training in late 1958. 

Service treatment records do show that, on February 24, 1959, the Veteran complained of having ringing in his ears for two months.  When examined for separation on April 9, 1959, neither a back or neck abnormality, or hearing loss was noted.  However, an April 10, 1959 clinical record reflects that the Veteran had hearing loss and denied exposure to loud noises or artillery.

In April 1960, a VA examiner noted that the Veteran, who was 22 years old, complained of left ear tinnitus and hearing loss since November 1958, allegedly due to exposure to "gunfire" during basic training at Fort Leonard Wood, Missouri.  On a Report of Medical History completed in June 1962, the Veteran reported having hearing loss since basic training.

The record includes the Veteran's consistent reports of neck and back injury in a grenade explosion during basic training.  Notably, in his May 2008 claim, he reported that the 1958 blast was the same incident that caused his tinnitus.  

In a lengthy attachment to his November 2009 NOD, the Veteran reported that he was selected to participate in a special classified training exercise with soldiers from other units.  He was advised that if he agreed and showed potential, he would be asked to join the regular army with a two or three year commitment.  His special unit would go on to advanced training together and eventually deploy to Laos.  He was told not to discuss the nature of the training or the planned assignment with others.  In the NOD, the Veteran noted that, in retrospect, this seemed preposterous, but it was true.

The Veteran explained that he and other soldiers were transported to a training site where a group of recruits were scheduled to undergo initial grenade training first.  The grenade explosion occurred.  He and the others asked to see a medic but there were no apparent injuries and it was not considered necessary.  The Veteran returned to his base and the unit was evidently disbanded.  Early in 1959, the Veteran reported having ear problems.  He described the incident to a major who indicated that two other soldiers reported similar experiences.  

In February 2010, the Veteran indicated that he had delayed impact injuries caused by the grenade injury.  In his September 21, 2010 substantive appeal, and according to the September 2010 VA PTSD examination report, during a specially classified training exercise, a young soldier froze while holding a live grenade froze.  A sergeant knocked the grenade out of his hand and it exploded in the staging area where the Veteran stood.  Medical treatment was denied because the officer in charge did not want the incident revealed.  The Veteran had tinnitus, hearing loss, headaches, and neck aches, after the explosion.  The VA examiner considered the Veteran a "credible historian" and diagnosed PTSD.

The Veteran is competent to report an in-service neck injury at the time of grenade explosion.  Jandreau v. Nicholson, 492 F.3d at 1377.  As explained above, there is some evidence contradicting such reports.  However, in light of the fact that service treatment records confirm complaints of tinnitus and hearing loss within two months of the reported explosion, the fact that he reported an in-service back and neck injury after service, and resolving reasonable doubt in his favor, the Board concludes that his reports are also credible and an in-service neck and back injury is conceded.  38 U.S.C.A. § 5107(b).  Accordingly, the second required element for service connection is satisfied.  See Davidson, supra. 

The Veteran has reported that he experienced neck pain and headaches after the blast and, in the mid-1970s, developed back and hip pain that was associated with unequal leg lengths, due to an impact injury.

The first medical evidence of back and neck disability is found in a September 23, 1999 private orthopedic consultation report by S.P.G., M.D., who evaluated the Veteran for neck pain associated with a recent escalator accident.  It was noted that the Veteran was treated for back problems in the past that largely resolved by inserting an orthotic in his shoe for what was said to be a short leg.  Dr. S.G. diagnosed the Veteran with cervical strain.

VA treatment records include X-rays taken in December 2006 that showed mild degenerative changes of the lumbar spine and degenerative osteoarthrosis of C5/C6/C7 in the cervical spine.  

The Veteran was seen in the VA outpatient clinic in January 2007 with complaints of bilateral neck and shoulder pain for six months.  He denied trauma but said he lifted weights four to five times a week.  A rheumatologist reviewed the Veteran's X-rays and diagnosed C4 and below spondylosis with trapezius pain and probable acromioclavicular (AC) separation of both shoulders.

In an August 12, 2008 statement, N.G.R, D.C., reported that she treated the Veteran since 2004 for neck and back pain.  His right iliac crest was higher than his left that resulted in a functionally short right leg.  The imbalance caused muscle spasm, put undue pressure on his neck and back, and caused excessive degeneration of the spine.  Dr. N.R. opined that a grenade explosion injury of the type the Veteran described could cause his type of injury.

According to an October 8, 2008 statement from the director of the Masters & Raines Therapy Center, the Veteran was initially treated at the Center in June 2008 and gave a history of a back injury in a grenade explosion and treatment for neck, leg, and back problems.  He was advised that his left leg was considerably shorter than his right one.  It was noted that a right hip anomaly caused the Veteran's leg length discrepancy.  The clinician opined that the Veteran's condition could have been caused by the impact of the grenade explosion in service.

An October 10, 2008 statement, M.M., a massage therapist and retired United States Army master sergeant, is to the effect that he had contact with several current and former military members who sustained injuries as a result of explosive devices.  He opined that the impact of the grenade explosion to which the Veteran was subjected in service was the likely cause of his current condition.

VA X-rays of the Veteran's cervical spine taken in January 2010 showed severe degenerative disc disease and facet arthritis.

An April 2010 VA treatment record includes the Veteran's complaint of neck pain for fifty years related to being approximately fifteen feet from a grenade explosion.  His pain progressively worsened in the last few years and he treated it with naproxen, massage therapy, and chiropractic treatment.

According to the February 2012 VA examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  Diagnoses included degenerative arthritis of the cervical spine and degenerative disease of the thoracolumbar spine.  The examiner felt that, on at least as likely as not basis, the Veteran's cervical and thoracolumbar spine disabilities were related to the previous injury he had on active duty from the grenade explosion.  The examiner also acknowledged that some degenerative arthritic changes were age-related.  

According to the examiner, while service treatment records were absent for any type of back injury in service, the Veteran reported no other injury aside from the grenade explosion in 1958.  The Veteran also reported that because the mission was classified, he was not allowed to report any type of pain or discomfort related to the type of trauma he had during the grenade explosion.  The Veteran indicated that, after discharge from the military, he worked in management and did not have any other injury to the cervical or thoracolumbar spine.

Thus, in the examiner's opinion, on at least as likely as not basis, "due to consistency of the [Veteran's] symptomatology and also documentation in the review of the medical records reflected in the VA...medical [record] dated 04/13/10, the [V]eteran's current cervical spine and thoracolumbar spine conditions are at least as likely as not what he had during active service."  The examiner noted the Veteran's September 21, 2010 statement detailing how the injury occurred, and concluded that the Veteran's current cervical spine and thoracolumbar spine disorders, with a 50 percent probability, occurred at least as likely as not during military service.

The Veteran is competent to report the symptoms of his cervical and lumbar spine disorder, such as pain, as well as a continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d at 1376-77.  There is no affirmative evidence to contradict his reports and they are otherwise generally consistent with the evidence of record.  His reports are credible.

The February 2012 VA examiner concluded that the Veteran's degenerative arthritis of the cervical spine and degenerative disease of the thoracolumbar spine were as least as likely as not caused by or a result of his injury during a grenade explosion accident in service.  There is no medical opinion of record to contradict the VA examiner's conclusion.

As the weight of the evidence reflects that the Veteran injured his cervical and thoracolumbar spine in service, has a current cervical and thoracolumbar spine disorder, and all medical opinions link the current disabilities to service, with no post-service neck or back injury, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the current neck and back disorders, diagnosed as degenerative arthritis of the cervical spine and degenerative disease of the thoracolumbar spine, are met. 38 U.S.C.A. §§ 101 and 1131, 5107(b); 38 C.F.R. §§ 3.6, 3.303.  Gilbert. 


ORDER

Service connection for a neck disorder, diagnosed as degenerative arthritis of the cervical spine, is granted.

Service connection for a back disorder, diagnosed as degenerative disease of the thoracolumbar spine, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


